Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 1 of 29



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

    CASE NO.

     JUAN CARLOS GIL,

            Plaintiff,
    v.

     CITY OF NORTH BAY VILLAGE, FLORIDA,

            Defendant,


            COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF


           COMES NOW Plaintiff Juan Carlos Gil (“Plaintiff), by and through his

    undersigned counsel, and hereby sues Defendant City of North Bay Village, Florida

    (“Defendant,” “City,” or “Village,” or “City of North Bay Village”) for declaratory and

    injunctive relief, attorney‟s fees and costs (including, but not limited to, court costs and

    expert fees) pursuant to Title II of the Americans with Disabilities Act of 1990, as

    amended, 42 U.S.C. §12131 et. seq. (“ADA”) and Section 504 of the Rehabilitation Act of

    1973 (“RA”), 29 U.S.C. §794 ("Section 504”) and alleges as follows:

                                       INTRODUCTION

           1.   This is an action under Title II of the Americans with Disabilities Act of 1990

    and under Section 505 of the RA through which Section 504 is enforced to redress

    unlawful disability-based practices and to make Plaintiff Juan Carlos Gil whole.

           2.   Defendant has directly violated Department of Justice Guidelines for

    document publishing.

           3.   Defendant does not have an electronic document publishing policy.

                                                 1
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 2 of 29



           4.   Defendant City of North Bay Village, Florida is a public entity which has

    provided the electronic documents related to the City of North Bay Village government.

           5.   The document creation, storage and archiving is a program, service, and

    activity of the City of North Bay Village. Much of that content is provided in portable

    document format (“PDF”). While the documents are currently stored on the

    www.nbvillage.com website, the documents are not inextricably tied to the website. The

    documents can be stored on any digital store device or media such as a thumb drive,

    compact disc, external hard drive or DVD. Neither the internet nor a website is needed to

    access or use the documents.

           6.   A majority of the Defendant‟s electronic documents were created in an

    accessible format, and then Defendant took affirmative action to make them inaccessible.

           7.   Defendant has denied Plaintiff his fundamental right to observe and

    participate in the democratic process of self-government. A citizen‟s right to meaningful

    participation in the political process and to access publicly available information needed

    to participate in the process is a fundamental right requiring heightened scrutiny. Johnny

    Reininger, Jr. v. State of Oklahoma, Case No.: 5:16-cv-012141 (November 9, 2017) and

    Natl Association of the Deaf (NAD) v State of Florida, 318 F. Supp. 3d 1338 (S.D. Fla.

    2018). The First Amendment to the United States Constitution guarantees citizens the

    right to petition government for redress of grievances. City of North Bay Village has

    violated (and continues to violate) Plaintiff‟s constitutional right to petition the City of

    North Bay Village government because it denies him equal access to the publicly

    available information needed to exercise this right.

           8.   Plaintiff brings this action against the Defendant to enforce the requirement

    of Section 504 that a public entity receiving or distributing federal financial assistance
                                                2
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 3 of 29



    (which Defendant receives and distributes each year) must not deny persons with

    disabilities the benefits of its programs, services and activities.

            9.   By failing to provide electronic documents in accessible format, Defendant

    has deprived blind, visually impaired and low sighted individuals of the benefits of its

    published content and in so doing has engaged in discriminatory practices.

            10. Defendant‟s denial of much of its publicly available online content to blind

    and visually impaired individuals violates Section 504, Title II of the ADA, and the basic

    tenants of the Civil Rights Act.

                                  JURISDICTION AND VENUE

            11. Plaintiff is expressly authorized to bring this action pursuant to Title II of the

    ADA, 42 U.S.C. §§ 12131-12133, incorporating by reference the remedies, procedures

    and rights under Sections 504, 29 U.S.C. § 794, §794(a), incorporating the remedies,

    rights and procedures set forth in §717 of the Civil Rights Act of 1964, including the

    application of §706(f) through §706(k), 42 U.S.C. §§2000e-5(f)-(k).

            12. This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and

    42 U.S.C. §12188. This Court‟s jurisdiction is proper under 28 U.S.C. §§ 451, 1331,

    1337, and 1343.

            13. Plaintiff has met all conditions precedent to bring this action.

                                               PARTIES

    Juan Carlos Gil

            14. Plaintiff Juan Carlos Gil is a resident of the State of Florida, is legally blind

    and a member of a protected class under the ADA, 42 U.S.C. §12102(1)-(2) and the

    regulations implementing the ADA and as set forth at 29 USC §705(20). Plaintiff suffers

    optic nerve damage and is legally blind. Plaintiff also suffers from cerebral palsy, is
                                                    3
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 4 of 29



    unable to walk, and is confined to a wheelchair. Plaintiff‟s disability is defined in 28

    C.F.R. §35.108, as Plaintiff is substantially limited in the major life activity of seeing,

    specifically 28 C.F.R. §35.108(c)(1). Plaintiff lives in Miami-Dade County which

    includes the City of North Bay Village, Florida.

             15.      Plaintiff is an athlete who travels for his athletic triathlon endeavors, and

    also is an advocate for the rights of blind and wheelchair bound disabled individuals.1

             16.       In the past years, Plaintiff has traveled to Arizona, Orlando, and Boston to

    attend various conventions and meetings to advance the rights of the disabled. Such events

    include, but are not limited to, the National Federation for the Blind convention in

    Orlando2, the American Counsel for the Blind conferences3 and various focus groups and

    meetings throughout the east coast (including New York and Boston).

             17. Plaintiff advocates for the disabled in the state of Florida. He relies on

    publicly available information to aid in his advocacy and participation in the political

    process. Much of the publicly available information is in a portable document format

    (PDF) and is stored or archived on public entity websites.

             18. Due to his disability, the Plaintiff requires that document information be

    saved in an accessible format such as HTML or an accessible electronic format so that he

    can comprehend (read) that document with screen reader software.

             19. Plaintiff is a qualified and/or otherwise qualified individual with a disability.

    Plaintiff‟s interest in public discourse and public services and Defendant‟s failure to

    provide that information to Plaintiff as it provides to the non-disabled public fall within

    1
      Juan Carlos Gil has traveled to speak on disabled rights, written letters, and mentored other disabled
    individuals as well as being the Plaintiff in the Landmark Historic federal trial over Web Accessibility (Juan
    Carlos Gil v Winn Dixie Stores, Inc. No. 16-cv-23020); See press release on case:
    www.prweb.com/releases/2017scottrdinin/06civilrights/prweb14437034.htm
    2
      July 2017, 2018
    3
      In 2017 (Nevada) and in 2018 (Wisconsin)
                                                          4
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 5 of 29



    the zone of interest which the RA and Title II of the ADA protect, thus qualifies Plaintiff

    as a person who has been subjected to unlawful discrimination. (see, Bank of America v

    City of Miami 137 S. Ct. 1296 (2017)).

    City of North Bay Village, Florida

               20. The City of North Bay Village, Florida is a local government entity, a body

    corporate and political subdivision of the State of Florida. Prior to 1940, most of what is

    now North Bay Village lay beneath the waters of Biscayne Bay. In 1940, dredging and

    bulk-heading created North Bay Island. North Bay Village was incorporated in 1945.

               21. City of North Bay Village, Florida Home Rule gives the City of North Bay

    Village Commission the ability to create (through a local public hearing ordinance

    procedure) local laws4. This process is done without having to go to the Florida

    Legislature to request special legislation to create these laws. The Village Commission is

    the governing body of the City. Its members are directly elected by the people of the City

    of North Bay Village. The Village Commission appoints a Village Manager who

    implements City of North Bay Village the policy and laws and manages the governmental

    agencies and departments of the City of North Bay Village. The Village

    Commission distributes federal financial assistance through its budgetary and legislative

    process to City of North Bay Village agencies and departments. No person, agency or

    department is above the Village Commission.

               22. Since Defendant is a public entity, it is subject to Title II of the ADA. 42

    U.S.C. §12131(1).

               23. As Defendant is also a recipient and distributor of federal funds, it is also

    subject to the requirements of Sections 504
    4
        that are not in conflict with or specifically prohibited by state general law or the Florida Constitution
                                                               5
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 6 of 29




                                  GENERAL ALLEGATIONS

           24. As further set forth in detail below, when Plaintiff went to the City of North

    Bay Village website to view its documents in March and April of 2019, they were not

    accessible to persons using a screen reader causing him an injury in fact because he is in

    the zone of interest covered under the ADA and the RA. Defendant caused the injury

    when it failed to comply with the ADA and the RA. Plaintiff plans to visit the City of

    North Bay Village website in the near future (see Houston v. Morad Supermarkets, Inc.

    733 F.3d 1323 (11th Cir. 2013) and will continue to suffer further discrimination because

    Defendant refuses to comply with the ADA and the RA. Any future injury will be

    redressed by a favorable decision from this Court requiring Defendant to comply with the

    law. Plaintiff has standing consistent with the requirements the Eleventh Circuit set forth

    in Houston. Plaintiff is an interested person because he (as a blind individual) sought to

    receive documents from the City of North Bay Village in an accessible format, followed

    the statutory scheme as intended by Congress and the City of North Bay Village has

    failed to accommodate Plaintiff and has suffered injury in fact as a result of the City of

    North Bay Village‟s discrimination.

           25. Defendant offers a service through its online portal www.nbvillage.com

    where interested persons can obtain pertinent information regarding the government of

    City of North Bay Village. This information aids persons who advocate public policy on

    behalf of themselves or others. Plaintiff is such a person. He is interested in City of North

    Bay Village policies as they relate to the disabled and infirm using the City of North Bay

    Village‟s services, programs and activities.

           26. Plaintiff currently resides in Coral Gables, which is in Miami-Dade County.

                                                   6
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 7 of 29



    North Bay Village is just fourteen miles from Plaintiff‟s home and he is a visitor to the

    area, particularly to dine at the restaurants located on the 79th Street Causeway (which

    intersects the Village)

              27. Moving to North Bay Village is a possibility because, while the cost of living

    is 125.15, which is higher than the national average, the cost of living in in Coral Gables is

    206.16, so the cost of living would be lower than his current location.

              28. During the course of Plaintiff‟s research into viable living options, Plaintiff

    has sought communities which are friendly to the disabled community and have a smaller

    population base than Coral Gables. The City of North Bay Village has a population of

    8,3177, which is lower than the Coral Gables population base of 51,0958 making the area

    a smaller community which Plaintiff would expect would be friendly and more tight-knit

    than his current neighborhood. At the same time the Village is close to North Miami

    Beach and also to the City of North Miami, both of which have many public activities and

    can be accessed easily through the public transportation which runs right through the

    Village. For all these reasons, Plaintiff feels that City of North Bay Village would be a

    nice place to live.

              29. Based upon Plaintiff‟s initial research, the City of North Bay Village has

    presented as a viable living option.

              30. Defendant provides pertinent information on living and visiting the City of

    North Bay Village including (but not limited to): a North Bay Village Residents Fee



    5
        https://www.bestplaces.net/cost_of_living/city/florida/north_bay_village
    6
        https://www.bestplaces.net/cost_of_living/city/florida/coral_gables
    7

    https://www.google.com/search?q=city+of+north+bay+village+population&oq=city+of+north+bay
    +village+population&aqs=chrome..69i57j33.5270j0j7&sourceid=chrome&ie=UTF-8
    8
      http://worldpopulationreview.com/us-cities/coral-gables-fl-population/
                                                       7
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 8 of 29



    Schedule9and Utility Billing Rates for FY 201910. These types of documents are made

    available by Defendant to generally inform the public of the services provided by

    Defendant.

           31. Defendant‟s electronic documents provide information on the City of North

    Bay Village‟s policies and positions which affect the public directly. A sampling of those

    links to electronic is provided herein below:

          •    North Bay Village‟s Non-Discrimination Policy11
          •    Regulations for Residential Parking Permit Area12;
          •    A Unified Land Development Code13;
          •    Lobbying Regulations14, which link is directly to an electronic document
   concerning lobbying policies and procedures.

           32. The City of North Bay Village‟s Commissioner‟s meetings have a direct

    effect on the lives of residents of the City of North Bay Village (in particular) and citizens

    of the state of Florida (in general). Interested persons can become informed about the

    effect of the Village Commissioner‟s meetings and the resulting policies, budgets, and

    services online by viewing the electronic documents generated which reflect the decisions

    made by the Village Commissioners through this portal. Interested persons are able to

    view electronic documents related to the government of the City of North Bay Village

    through this portal. An example of electronic documents include the 2019 Adopted




    9
      https://www.nbvillage.com/vertical/sites/%7B48839024-F186-41FB-922B-
    31F0A62CDE56%7D/uploads/NormandyIslePoolVolleyballFee.pdf
    10
       https://www.nbvillage.com/vertical/sites/%7B48839024-F186-41FB-922B-
    31F0A62CDE56%7D/uploads/Utility_Billing_Rates_FY_2019_effective_October_1st_2018.pdf
    11
       https://www.nbvillage.com/vertical/sites/%7B48839024-F186-41FB-922B-
    31F0A62CDE56%7D/uploads/Scat_Item_2_-_Title_VI_Plan_Updated_01.22.18.pdf
    12
       https://www.nbvillage.com/vertical/sites/%7B48839024-F186-41FB-922B-
    31F0A62CDE56%7D/uploads/HarborIslandParkingPermitReg.pdf
    13
       https://www.nbvillage.com/vertical/sites/%7B48839024-F186-41FB-922B-
    31F0A62CDE56%7D/uploads/ULDC_Adopted_3-12-19_CLEAN.pdf
    14
      https://www.nbvillage.com/vertical/sites/%7B48839024-F186-41FB-922B-
    31F0A62CDE56%7D/uploads/LobbingRegulations.pdf
                                                    8
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 9 of 29



    Budget15, and a July 2019 Regular Village Commission Meeting Agenda16.

             33. Through perusing the agenda documents, interested persons can ascertain

    what legislation and projects are being considered regarding important disability policies

    for many of the City‟s programs, services and activities.

             34. Plaintiff is interested in public policy, resolutions, minutes, and ordinances.

    These policy documents will inform Plaintiff‟s advocacy regarding disability rights and

    accessibility to the City of North Bay Village‟s programs, services and activities for

    persons with disabilities. A sampling of links to electronic documents is provided herein

    below:

                         • A Regular Village Commission Agenda from June 2019 17, which
                pertains to various ordinances and resolutions from studying the health effects
                of cell towers to city beautification grants and more;
                       • March of 2019 Monthly Budget Report18, which covers the City‟s
                budget, revenue and expenses;
                        • A Regular Commission Meeting Agenda19, which links to an
                electronic document which concerns various resolutions and ordinances from
                public welfare to the land development code and more;
                       • Comprehensive Plan20(featured on the building department page),
                which links directly to an electronic document that details the goals, objectives,
                and policies of the City‟s comprehensive plan.
             35. Defendant also provides publications to the public which are also in

    electronic service document format. These publications contain information on a variety

    of Village issues. A few of the publications provided to the public by Defendant include

    15
       https://www.nbvillage.com/vertical/sites/%7B48839024-F186-41FB-922B-
    31F0A62CDE56%7D/uploads/FY_2019_ADOPTED_BUDGET.pdf
    16
       https://www.nbvillage.com/vertical/sites/%7B48839024-F186-41FB-922B-
    31F0A62CDE56%7D/uploads/2019-07-09_-_Regular_Village_Commission_Meeting_Agenda_Packet.pdf
    17
       https://www.nbvillage.com/vertical/sites/%7B48839024-F186-41FB-922B-
    31F0A62CDE56%7D/uploads/2019-06-11_-_Regular_Village_Commission_Meeting_Agenda_-
    _Addendum_No._1.pdf
    18
        https://www.nbvillage.com/vertical/sites/%7B48839024-F186-41FB-922B-
    31F0A62CDE56%7D/uploads/MARCH_2019_ALL_FUNDS_MONTHLY_BUDGET_REPORT.PDF
    19
       https://www.nbvillage.com/vertical/sites/%7B48839024-F186-41FB-922B-
    31F0A62CDE56%7D/uploads/2018-01-08_Regular_Commission_Meeting_Agenda_-_FINAL_WEB.pdf
    20
       https://www.nbvillage.com/vertical/sites/%7B48839024-F186-41FB-922B-
    31F0A62CDE56%7D/uploads/Comp_Plan_Amended_7-10-2018.pdf
                                                   9
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 10 of 29



    (but are not limited to): a Rugose Spiraling Whitefly Brochure21, Hurricane Tree

    Trimming tips22, the monthly restaurant of the month flyer/menu (such as Bay View

    Pizzeia23, the July restaurant of the month and a Water Main rehabilitation Project

    update24. These publications are made available by Defendant to inform the public of up-

    to-date (current and pertinent) information for residents and visitors of City of North Bay

    Village regarding services provided by Defendant to the public (visitors, businesses, and

    residents).

           36. Online “on-demand” viewing of the Defendant‟s electronic documents is not

    an option available to persons with vision disabilities due to the fact that those documents

    are provided solely in a PDF flat surface format and do not interface with screen reader

    software as used by blind and visually impaired individuals. Plaintiff (who is legally

    blind) is such an interested person.

           37. In March 2019 Plaintiff attempted to view Defendant‟s electronic documents

    to prepare for constitutionally protected advocacy activities for the disabled and infirm as

    set forth in paragraph 16, supra.

           38. Because Defendant‟s electronic documents are published in violation of DOJ

    policy as they are discriminatory on their fact and effect. Defendant‟s electronic

    documents are not provided in an accessible format for the blind and visually impaired

    and are not provided in accessible HTML or PDF format, such that Plaintiff has been

    prevented from becoming informed about the City of North Bay Village‟s governmental

    21
       https://www.nbvillage.com/vertical/sites/%7B48839024-F186-41FB-922B-
    31F0A62CDE56%7D/uploads/RugoseSpiralingWhitefly.pdf
    22
       https://www.nbvillage.com/vertical/sites/%7B48839024-F186-41FB-922B-
    31F0A62CDE56%7D/uploads/2017HurricaneTreeTrimming.pdf
    23
       https://www.nbvillage.com/vertical/sites/%7B48839024-F186-41FB-922B-
    31F0A62CDE56%7D/uploads/Restaurant_of_The_Month_Flyer_-_July_2019_(BayVista_Pizzeria_-
    _revision).pdf
    24
       https://www.nbvillage.com/vertical/sites/%7B48839024-F186-41FB-922B-
    31F0A62CDE56%7D/uploads/Treasure__Island_Update_7-3-19_Residential_Service_Impacts_English.pdf
                                                  10
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 11 of 29



    functioning, policies, programs, services and activities that Defendant offers to the

    disabled and infirm, because of his vision disability.

           39. This exclusion resulted in Plaintiff suffering from feelings of segregation,

    rejection, and isolation.

           40. Due to his inability to comprehend Defendant‟s electronic documents, on

    March 23, 2019 Plaintiff wrote a letter to Defendant and informed Defendant that he is

    legally blind and unable to fully access the electronic documents which Defendant

    provides to the public with his screen reader software. In that letter, Plaintiff requested

    Defendant‟s electronic documents be provided in an accessible format for blind and

    visually impaired individuals (such as himself). Plaintiff made this request via U.S. mail

    service. Plaintiff‟s letter request is attached hereto as Exhibit A.

           41. On April 10, 2019 Defendant sent a letter in response to the Plaintiff which

    acknowledged that its electronic documents were not accessible in that the Village Clerk

    stated the Village would be commencing to make the documents accessible to the visually

    impaired public as Plaintiff had requested, See Exhibit B. However note, Defendant‟s

    response did not state that the electronic documents which it provides to the public were

    currently accessible or provide a date certain when they would be accessible.

           42. In April 2019, Plaintiff again attempted to access Defendant‟s electronic

    documents, but those electronic documents remained inaccessible as he still could not

    comprehend them with his screen reader software. It is sufficiently obvious that Plaintiff

    and others who are blind or low sighted need Defendant to properly save its documents so

    that they are accessible on demand and permit such persons to benefit from the services,

    programs and activities.

           43. Plaintiff has concrete plans to move from Miami in the near future and the
                                                   11
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 12 of 29



    City of North Bay Village is a part of Miami-Dade County, therefore the City of North

    Bay Village would present as a viable living option. Plaintiff will be able to assess his

    ability to move to the City of North Bay Village once he is able to access all of the

    services and benefits which the City of North Bay Village offers through the City of

    North Bay Village‟s electronic documents (which are currently inaccessible to Plaintiff).

    (see Houston v Marod Supermarkets, Inc. 733 F.3d 1323, 1340 (2013).

              44. Plaintiff continues to desire to advocate on behalf of the disabled and infirm

    within the City of North Bay Village. However, Plaintiff is unable to undertake his

    constitutionally protected activities, as he is unable to meaningfully access and

    comprehend the electronic documents provided by Defendant for the public.

              45. Furthermore, Defendant has not provided any other auxiliary aid or service

    which would assist Plaintiff and/or similarly situated blind or visually impaired

    constituents to meaningfully access and fully comprehend Defendant‟s electronic

    documents in the same manner as Defendant has as made available to the non-disabled

    public.

              46. Because Defendant has not provided its electronic documents in an accessible

    format for the blind and visually impaired, Plaintiff was left excluded from political

    advocacy with the City of North Bay Village government.

              47. Plaintiff‟s inability to access Defendant‟s electronic documents has resulted

    in a virtual barrier which has impaired, obstructed, hindered, and impeded Plaintiff‟s

    ability to become an involved citizen in advocating for the disabled in the City of North

    Bay Village government and learn about the programs, services and activities available to

    disabled residents to (and visitors of) the City of North Bay Village.

              48. On information and belief, since March 2019 when Plaintiff first began to
                                                  12
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 13 of 29



    attempt to access and learn about the City of North Bay Village‟s programs, services,

    activities and government, Defendant has not made reasonable modifications to its

    policies and procedures to ensure future compliance with the ADA and/or the RA.

           49. As of this filing, the electronic documents made available by Defendant

    remain inaccessible to Plaintiff as well as to other blind and visually disabled individuals.

           50. Plaintiff continues to desire to advocate for an inclusive government policy

    within the City of North Bay Village government. He needs to be fully informed about

    past actions and policies before advocating for changes in current policy. However,

    Plaintiff is unable to do so, as he is unable to meaningfully access and comprehend the

    electronic documents provided by Defendant for the public.

           51. By Defendant‟s failure to make the electronic documents accessible, Plaintiff

    has suffered injuries and shame, humiliation, isolation, segregation, experienced

    emotional suffering, pain and anguish and has been segregated and prohibited from

    enjoying the programs, services and activities offered by Defendant to the public.

           52. Plaintiff will suffer continuous and ongoing harm from the Defendant‟s

    omissions, policies, and practices regarding its electronic documents unless enjoined by

    this Court.

           53. Defendant has engaged (and continues to engage) in unlawful practices in

    violation of Title II of the ADA (42 U.S.C. §12132 and Section 504).

           54. Defendant‟s unlawful practices include (but are not limited to) denying

    Plaintiff (an individual with a disability) the ability to participate in City of North Bay

    Village government and to participate in the Village‟s community programs, services and

    activities by failing to provide Plaintiff the ability to study and review the City of North

    Bay Village‟s electronic documents in the same manner as provided to the sighted public.
                                                  13
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 14 of 29



           55. Defendant is deliberately indifferent to the provisions of the RA and Title II

    of the ADA in regard to the unlawful practices described herein because Defendant is

    aware of the availability of computer programs which allow Defendant to save electronic

    documents in an accessible format. Despite the ease of providing accessible electronic

    documents, Defendant has failed to reasonably modify its policies, processes and

    procedures for the same.

           56. As a result of Defendant's actions, Plaintiff has been damaged and has

    suffered injuries and shame, humiliation, isolation, segregation, experienced emotional

    suffering, pain and anguish.

           57. For all of the foregoing, Plaintiff has no adequate remedy at law.

           58. Plaintiff has retained Scott Dinin P.A. and J. Courtney Cunningham PLLC as

    his legal counsel in this action and has agreed to pay a reasonable attorney fee.

                    COUNT I – VIOLATIONS OF TITLE II OF THE ADA

           59. Defendant‟s document creation and storage is a program, service, or activity

    within the definition of Title II of the ADA. Defendant makes information available in

    thousands of pages of documents available through its information portal from which the

    public can access electronic documents.

           60. The broad mandate of the ADA is to provide an equal opportunity for

    individuals with disabilities to participate in and benefit from all aspects of American

    civic and economic life and that mandate extends to public entities including Defendant

    and the documents that Defendant provides to the public (including those documents

    provided in electronic document format).

           61. The Department of Justice (“DOJ”) addressed PDF document publishing by

    Title II entities in 2003 and 2008. The DOJ mandated through Department Technical
                                                 14
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 15 of 29



    Guidance that if a Title II entity were going to publishing electronic documents on the

    Internet through the World Wide Web, they must offer those documents in an accessible

    format i.e.: HTML.

           62. The DOJ guidelines on the application of Title II of the ADA state:

           “[T]he Department has taken the position that title II covers Internet Web site
           access. Public entities that choose to provide services through web-based
           applications (e.g., renewing library books or driver's licenses) or that communicate
           with their constituents or provide information through the Internet must ensure that
           individuals with disabilities have equal access to such services or information,
           unless doing so would result in an undue financial and administrative burden or a
           fundamental alteration in the nature of the programs, services, or activities being
           offered.” 28 C.F.R. Pt. 35 app. A, page 126.

           63. Title II of the ADA mandates that no qualified individual with a disability

    shall, by reason of such disability, be excluded from full and equal participation in or be

    denied the benefits of the services, programs, or activities of a public entity, or be

    subjected to discrimination by any such entity, 42 U.S.C. §12132.

           64. Historically, Congress‟ statutory intent has been to construe Civil Rights

    legislation broadly. The interpretation of causation is based on proximate (not remote)

    cause. In Bank of America, the Supreme Court affirmed that proximate cause is controlled

    by the nature of the statutory cause of action (quoting from Lexmark Intl’ Inc. v. Static

    Control Components, Inc. 572 U.S. (2014)). In Civil Rights violations, proximate cause

    requires a direct relation between the injury asserted and the injurious conduct. The

    interconnection of the right to participate in government and social programs and

    economic and social life is fluid and multi-dimensional such that a violation of civil rights

    causes ripples of harm to flow. Bank of America (quoting from Ass. Gen. Contractors of

    Cal. Inc. v. Carpenter, 459 U.S. 519, 534 (1983)). In Bank of America, the Supreme Court

    held that Congress has not legislated (drawn) precise boundaries on the application of


                                                 15
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 16 of 29



    proximate cause for civil rights violations and instructed the lower court to define the

    contours of proximate cause based on the facts and circumstances of the underlying

    action. Thus, as a disabled individual, the instant Plaintiff has established standing.   In

    considering standing, in Havens Realty Corp v Coleman, 455 U.S. 363 (1982) the

    Supreme Court explained that “the actual or threatened injury required by Art. III may

    exist solely by virtue of statutes creating legal rights, the invasion of which creates

    standing.” Id. at 373, 102 S.Ct. at 1121 (alterations adopted) (quoting Warth v.

    Seldin, 422 U.S. 490, 500, 95 S.Ct. 2197, 2206, 45 L.Ed.2d 343 (1975)); see also Linda

    R.S. v. Richard D., 410 U.S. 614, 617 n. 3, 93 S.Ct. 1146, 1148 n. 3, 35 L.Ed.2d 536

    (1973) ("Congress may enact statutes creating legal rights, the invasion of which creates

    standing, even though no injury would exist without the statute.").

           65. In Bledsoe v. Palm Beach County Soil & Water Conservation District, 133

    F.3d 816, 821-22 (11th Cir. 1998) and Bircoll v. Miami-Dade County, 480 F.3d 1072,

    1085, (11th Cir. 2007), the Eleventh Circuit explained that “subjected to discrimination by

    any such entity” is not directly tied to “services, programs or activities” of the public

    entity. Instead, subjected to discrimination by any such entity “is a catch-all phrase that

    prohibits all discrimination by a public entity, regardless of the context.” Bledsoe at 822.

    Therefore, discrimination by a public entity is prohibited regardless of whether such

    discrimination involves a service, program or activity.

           66. Defendant City of North Bay Village, Florida is a political subdivision of the

    State of Florida and a public entity under Title II of the ADA. A public entity includes

    any instrumentality of a state or local government, therefore Defendant is subject to Title

    II of the ADA. 42 U.S.C. §12131(1)(b).

           67. As a public entity, Defendant must:
                                                 16
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 17 of 29



                  a)      Provide full and equal enjoyment of its services, programs, and

           activities in the most integrated setting appropriate to people with disabilities. 42

           U.S.C. §12131, et. seq.; 28 C.F.R. §35.130(a).

                  b)      Ensure that no individual with a disability is excluded, denied

           services, segregated, or otherwise treated differently than other individuals unless

           the public entity can demonstrate that taking those steps to modify policies,

           practices, or procedures would fundamentally alter the nature of the service,

           program, or activity; 28 C.F.R. §35.130(b)(7).

                  c)      Ensure that no individual with a disability is excluded, denied

           services, segregated or otherwise treated differently than other individuals unless

           the public entity can demonstrate that legitimate safety requirements are necessary

           for safe operation. Any safety requirements must be based on actual risks and not

           on mere speculation, stereotypes, or generalizations about individuals with

           disabilities; 28 C.F.R. §35.130(h).

           68. Defendant is a recipient of federal financial assistance. As a condition

    precedent to receiving such assistance, Defendant must affirm that it is in compliance

    with federal anti-discrimination laws including the RA of 1973 and the ADA. Defendant

    has consistently and repeatedly affirmed such compliance to the federal funding agencies

    when it knows that it is not complying with those laws based upon the DOJ Technical

    Guidance first issued in 2003 and updated in 2008.

           69. Defendant failed to provide its electronic documents in a format accessible to

    visually impaired individuals who require screen reader software to comprehend those

    electronic documents despite the sufficiently obvious need to do so. Therefore, Plaintiff

    has been effectively denied access to those electronic documents by Defendant.

                                                 17
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 18 of 29



            70. By denying Plaintiff the opportunity to comprehend and benefit from its

    electronic documents due to Plaintiff‟s disability (visual impairment), Defendant has

    denied Plaintiff the opportunity to participate in or benefit from the services, programs or

    activities afforded to non-disabled persons and persons who are not visually impaired and

    has therefore subjected Plaintiff to discrimination.

            71. Providing electronic documents in a format that can be recognized by screen

    reader software and therefore making those electronic documents accessible to the

    visually impaired would not result in any undue burden to Defendant.

            72. Providing electronic documents in a format that can be recognized by screen

    reader software thereby making those electronic documents accessible to the visually

    impaired would not fundamentally change the nature of Defendant‟s services, programs,

    or activities.

            73. Defendant is required to provide full and equal enjoyment of its services,

    programs, and activities in the most integrated setting appropriate to people with

    disabilities; 42 U.S.C. §12131, et. seq.; 28 C.F.R. Part 35.

            74. As a result of the virtual barriers within the electronic documents provided by

    Defendant, visually impaired individuals are denied the full and equal access to the

    services, programs, and activities offered by the City of North Bay Village and have been

    denied participation in the government of the City of North Bay Village in a manner equal

    to that afforded to others; in derogation of Title II of the ADA and Section 504.

            75. As a public entity, Defendant may not (directly or through contractual or

    other arrangements) utilize methods of administration that deny individuals with

    disabilities access to its services, programs, and activities or that perpetuate the

    discrimination of another public entity; 28 C.F.R. § 35.130(b)(3).
                                                  18
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 19 of 29



           76. As a public entity and pursuant to Title II, Defendant is required to make

    reasonable modifications in its policies, practices, or procedures when the modifications

    are necessary to avoid discrimination on the basis of disability, unless the public entity

    can demonstrate that making the modifications would fundamentally alter the nature of

    the service, program, or activity; 28 C.F.R. § 35.130(b)(7).

           77. Defendant is required to present the electronic documents it provides to the

    public in an accessible format in a timely manner, and in such a way as to protect the

    privacy and independence of the individual with a disability.

           78. Defendant‟s failure to make its electronic documents accessible has impeded

    Plaintiff from accessing the publicly available information required to advocate for the

    disabled and infirm.    However, the City of North Bay Village made this information

    available to the non-disabled so that they can participate in the services and programs of

    the City of North Bay Village and advocate on any topic they wish. By such failure,

    Defendant has discriminated against the visually impaired.

           79. Defendant is blatantly discriminating by its failure to provide accessible

    electronic documents for blind and visually impaired citizens. Defendant has violated

    Title II of the ADA in numerous ways, including discriminatory action which occurred

    when the Defendant failed to maintain policies and procedures to ensure compliance with

    Title II of the ADA by creating barriers for individuals with disabilities who are visually

    impaired and who require the assistance of interface with screen reader software to

    comprehend and access Defendant‟s electronic documents provided within its Website.

    These violations are ongoing.

           80. As a result of Defendant‟s inadequate creation, development, and

    administration of Defendant‟s electronic documents, Plaintiff is entitled to injunctive
                                                 19
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 20 of 29



    relief pursuant to 42 U.S.C. §12133 to remedy the discrimination.

      COUNT II – VIOLATION OF SECTION 504 OF THE REHABILITATION ACT

             81. Plaintiff is legally blind, which substantially limits him in his major life

    activity of seeing. Therefore, Plaintiff is an otherwise qualified individual with a disability

    under Section 504 of the RA and a person who has suffered discrimination caused by

    Defendant.

             82. In Nat’l Ass’n of Deaf v. State, 318 F.Supp. 3d 1338, 1348 (SD Fla. 2018) at

    *5 (citing Cash v. Smith, 231 F.3d 1301, 1305 (11th Cir. 2000) the court found that the

    elements of a Title II and a Section 504 claim are the same and can be addressed together.

             83. As an otherwise qualified individual, Plaintiff is expressly authorized under

    Section 505 of the RA which enforces Section 504, 29 U.S.C. §794 & §794(a),

    incorporating the remedies, rights and procedures set forth in Section 717 of the Civil

    Rights Act of 1964, including the application of §§706(f) - (k), 42 U.S.C. §§ 2000e (5)(f)

    - (k).

             84. On information and belief, Defendant is a recipient of federal financial

    assistance. The City of North Bay Village Commissioner distributes that federal financial

    assistance to its agencies and departments through its budgetary and legislative activities.

    As the distributor of federal financial assistance, all of the operations of the City of North

    Bay Village Commission (including Defendant‟s document creation and archives) are

    subject to the RA as a covered program or activity; 29 U.S.C. §794(b)(1)(B).

             85. Congress enacted the RA in 1973 to enforce the policy of the United States

    that all programs, projects, and activities receiving federal assistance “… be carried out in

    a manner consistent with the principles of … inclusion, integration, and full participation

    of the individuals [with disabilities].” (codified at 29 U.S.C. §701(c)(3))
                                                  20
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 21 of 29



           86. Section 504 of the RA prohibits recipients of federal funding from

    discriminating against disabled persons and requires that programs or activities operated

    by a federally-funded entity be readily accessible to persons with disabilities; 28 C.F.R.

    §42.520.

           87. For the purposes of RA claims, the term “program or activity” means all of

    the operations the entity of the State or local government that distributes such assistance

    and each such department or agency (and each other State or local government entity) to

    which the assistance is extended; 29 U.S.C. Section 504, §794(b)(1)(B).

           88. Section 504 of the RA, 29 U.S.C. §794 requires that no otherwise qualified

    individual with a disability, on the basis of that disability, be excluded from participation

    in or be denied the benefit of the services, programs, activities, or to otherwise be

    discriminated against.

           89. The RA defines “program or activity” to mean all of the operations of an

    entity of state or local government which distributes federal financial assistance. The City

    of North Bay Village Commission is an entity of state or local government that distributes

    federal financial assistance, all of the operations of the City of North Bay Village are

    covered under the RA including the City of North Bay Village‟s creation, storage and

    providing electronic documents to the public. For the purposes of this section, the term

    “program or activity” consists of all of the operations of a department, agency, special

    purpose district, or other instrumentality of a state or of a local government; 29 U.S.C.

    §794(b)(1)(A).

           90. By failing to make its electronic documents accessible to the visually disabled

    City of North Bay Village has denied access to its services, programs and/or activities to

    the visually disabled, which has subjected Plaintiff to discrimination, excluded Plaintiff
                                                 21
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 22 of 29



    from participation (in those services, programs and/or activities), and denied Plaintiff the

    benefits of Defendant‟s electronic documents.

           91. As of this filing, Defendant‟s electronic documents are inaccessible to

    persons who are blind and/or low sighted and use screen readers to comprehend the

    internet, but are accessible to persons without vision disabilities.

           92. Specifically, as related to violations of Section 504, blind and visually

    impaired individuals need to comprehend and access the electronic documents which

    Defendant provides to the public. Yet, Defendant‟s electronic documents are not saved in

    an accessible format which properly interfaces with screen reader software so that blind

    and visually impaired individuals are able to comprehend those documents.

           93. As a distributor of federal funds and pursuant to Section 504, the Defendant

    may not deny a qualified handicapped person the opportunity to participate in or benefit

    from the aid, benefit, or service; 45 CFR §84.4(b)(1)(i).

           94.     As a distributor of federal funds and pursuant to Section 504, the Defendant

    may not afford a qualified handicapped person an opportunity to participate in or benefit

    from the aid, benefit, or service that is not equal to that afforded others; 45 CFR

    §84.4(b)(1)(ii).

           95.     As a distributor of federal funds and pursuant to Section 504, the Defendant

    may not provide a qualified handicapped person with an aid, benefit, or service that is not

    as effective as that provided to others; 45 CFR §84.4 (b)(1)(iii).

           96.     As a distributor of federal funds and pursuant to Section 504, the Defendant

    may not provide different or separate aid, benefits, or services to handicapped persons or to

    any class of handicapped persons unless such action is necessary to provide qualified



                                                   22
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 23 of 29



    handicapped persons with aid, benefits, or services that are as effective as those provided to

    others; 45 CFR §84.4 (b)(1)(iv).

           97.     Plaintiff has been denied the ability to comprehend electronic documents

    provided by Defendant which would permit Plaintiff to access the programs, services and

    activities of the City of North Bay Village and to advocate for the disabled and infirmed

    with respect to the City of North Bay Village government. As a distributor of federal funds

    and pursuant to Section 504, Defendant may not otherwise limit a qualified handicapped

    person in the enjoyment of any right, privilege, advantage, or opportunity enjoyed by

    others receiving an aid, benefit, or service; 45 CFR §84.4(b)(1)(vii).

           98.     As a distributor of federal funds and pursuant to Section 504, Defendant

    may not (directly or through contractual or other arrangements) utilize criteria or methods

    of administration (i) that have the effect of subjecting qualified handicapped persons to

    discrimination on the basis of handicap, (ii) that have the purpose or effect of defeating or

    substantially impairing accomplishment of the objectives of the recipient's program or

    activity with respect to handicapped persons, or (iii) that perpetuate the discrimination of

    another recipient if both recipients are subject to common administrative control or are

    agencies of the same state; 45 CFR §84.4(b)(4).

           99.     As a distributor of federal funds and pursuant to Section 504, Defendant is

    required to evaluate (with the assistance of interested persons including handicapped

    persons or organizations representing handicapped persons) its current policies and

    practices and the effects thereof that do not or may not meet the requirements of this part;

    45 CFR §84.6(c)(1)(i).

           100.    As a distributor of federal funds and pursuant to Section 504, Defendant is

    required to modify, after consultation with interested persons (including handicapped

                                                 23
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 24 of 29



    persons or organizations representing handicapped persons), any policies and practices that

    fail to meet the requirements of this part; 45 CFR §84.6(c)(1)(ii).

           101.    As a distributor of federal funds and pursuant to Section 504, Defendant is

    required to take, after consultation with interested persons (including handicapped persons

    or organizations representing handicapped persons), appropriate remedial steps to eliminate

    the effects of any discrimination that resulted from adherence to these policies and

    practices; 45 CFR §84.6(c)(1)(iii).

           102.    As a distributor of federal funds and pursuant to Section 504, Defendant is

    required to designate at least one person to coordinate its efforts to adopt grievance

    procedures that incorporate appropriate due process standards and that provide for the

    prompt and equitable resolution of complaints alleging any action prohibited by this part;

    45 CFR §84.7(a) & (b).

           103.    Defendant has discriminated against Plaintiff (and other individuals with

    visual impairments) in the unequal provision of the electronic documents which Defendant

    provides to the public. As a result, Plaintiff has experienced exclusion, segregation, mental

    anguish, and humiliation in violation of his civil rights.

           104.    Defendant‟s policies, practices and procedures, particularly the actions and

    omissions described above have violated Plaintiff‟s rights under Section 504 by

    discriminating on the basis of a disability.

           105.    As a public entity, Defendant knows or should know of the 2003 guidelines

    provided by the DOJ which require public entities to provide information to the public in

    accessible format.

           106.    Defendant has failed to act on the likelihood of harm each time it has

    created and archived documents without addressing the accessibility of those electronic

                                                   24
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 25 of 29



    documents for blind and visually impaired individuals. Thus, Defendant has demonstrated

    deliberate indifference to Plaintiff‟s federally protected rights in failing to provide equal

    access to its services, programs and/or activities for blind and visually impaired

    individuals.

             107.   By Defendant‟s failure to make electronic documents accessible or to

    otherwise respond to Plaintiff‟s request for accommodation in a meaningful manner

    (requested by Plaintiff on March 23, 2019 via U.S. mail) Defendant's actions further reflect

    its deliberate indifference to the rights of Plaintiff based on Plaintiff‟s disability.

             108.   While in this instance Plaintiff requested accommodation from Defendant,

    no request for an accommodation is necessary to plead a claim for failure to accommodate

    where the need for such an accommodation is obvious. See Wilson v. Broward Cty., No.

    04-61068, 2006 WL 8431515, at *3 (S.D. Fla. Jan. 13, 2006)(denying a motion to dismiss

    in a Title II case where plaintiff claimed that his need for accommodation was obvious).

             109.   The ongoing and continuous act of failing to provide effective

    communication goes beyond gross negligence. Thus, Defendant is in violation of Section

    504 of the RA. See: Liese v. Indian River County Hosp. Dist., 701 F.3d 334, (11th Cir.

    2012).

             110.   The standard for deliberate indifference as set forth in Liese v Indian River

    County Hospital District, No. 10-15968 (11th Cir. Nov 13, 2012); See: “[D]eliberate

    indifference defined in the context as occurring when “the defendant knew that harm to a

    federally protected right was substantially likely and failed to act on that likelihood,” the

    Liese court, quoting from T.W. ex.rel. Wilson v. Sch. Bd of Seminole Cnty., Fla., 610 F.3d

    at 604 (11th Cir.2010); accord Loeffler v. Staten Island Univ. Hosp., 582 F.3d 268, 275 (2d



                                                    25
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 26 of 29



    Cir.2009); Barber ex rel. Barber v. Colo. Dep't of Revenue, 562 F.3d 1222, 1228–29 (10th

    Cir.2009); Duvall v. Cnty. Of Kitsap, 260 F.3d 1124, 1139 (9th Cir.2001); see Fig. 1




                                             Fig. 1

           111.    Plaintiff has met the standard for deliberate indifference established in

    McCollum v Orlando Reg’l Healthcare Sys., Inc., 768 F.3d 1135, 1147 (11th Cir 2014): “a

    plaintiff must show that the defendant „knew that harm to a federally protected right was

    substantially likely‟ and „failed to act on that likelihood.‟” (emphasis omitted) (quoting

    Liese, 701 F.3d at 344), which standard was instrumental in the 11th Circuit Court of

    Appeals decision in favor of the deaf defendant Harold Crane to find that Palmetto General

    Hospital had intentionally discriminated against the plaintiff, reversing summary judgment

    on plaintiff‟s claim of ineffective communication during involuntary commitment

    proceeding under deliberate indifference standard (Crane v. Lifemark Hosps., Inc., 898

    F.3d 1130, 1135-36 (11th Cir. 2018).

           112.    As a result of Defendant's actions, Plaintiff has been damaged and has

    suffered injuries and shame, humiliation, isolation, segregation, experienced emotional

    suffering, pain and anguish and has been segregated and prohibited from enjoying the

    programs, services and activities offered by the City of North Bay Village government to

    residents and visitors (through the knowledge gained from its electronic service documents

    and through participating in the government of the City of North Bay Village).

                                                26
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 27 of 29



           113.     An award of monetary damages under Section 504 requires showing of

    intentional discrimination/deliberate indifference. Duvall v. County of Kitsap, 260 F.3d

    1124, 1138 (9th Cir. 2001). “Deliberate indifference requires both knowledge that a harm to

    a federally protected right is substantially likely [knowledge that an accommodation is

    required], and a failure to act upon that likelihood.” Id. at 1139; Lovell v. Chandler, 303

    F.3d 1039, 1056 (9th Cir. 2002).

           114.     Plaintiff is entitled to damages pursuant to Section 504 because of

    Defendant‟s deliberate indifference to the inaccessibility of the electronic documents it

    provides to the public, despite Plaintiff‟s request for accommodation.

           115.      Plaintiff has been obligated to retain the undersigned counsel for the filing

    and prosecution of this action. Plaintiff is entitled to have reasonable attorneys‟ fees, costs

    and expenses paid by Defendant City of North Bay Village.

           116.     For all of the foregoing, Plaintiff has no adequate remedy at law

                                       PRAYER FOR RELIEF

               WHEREFORE, Plaintiff Juan Carlos Gil hereby demands judgment against

    Defendant City of North Bay Village, Florida including a declaratory judgment, pursuant

    to Rule 57 of the FRCP stating that the Defendant‟s practices, policies, and procedures

    have subjected Plaintiff to discrimination in violation of Title II of the ADA and Section

    504 of the RA to permanently enjoin the City of North Bay Village, Florida from any

    practice, policy and/or procedure which will deny Plaintiff equal access to the services,

    programs and activities offered by the City of North Bay Village, Florida to residents and

    visitors and in participating in the government of the City of North Bay Village, Florida as

    well as:


                                                  27
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 28 of 29



          a)     issue a declaratory judgment that Defendant has violated the Plaintiff‟s

                 rights as guaranteed by Title II of the ADA and Section 504;

          b)     The Court enter an Order requiring Defendant to update all electronic

                 documents made available to the public to remove barriers in order that

                 individuals with visual disabilities can access the electronic documents to

                 the full extent required by Title II of the ADA and Section 504;

          c)     enter an Order pursuant to 42 U.S.C. §12188(a)(2) for permanent injunction

                 which directs Defendant to take all steps necessary to bring the electronic

                 documents which it provides on its electronic media into full compliance

                 with the requirements set forth in the ADA, and its implementing

                 regulations, so that all electronic documents are fully accessible to, and

                 independently usable by, blind and low sighted individuals, and which

                 further directs that the Court shall retain jurisdiction for a period to be

                 determined to ensure that Defendant has adopted and is following an

                 institutional policy that will in fact cause Defendant to remain fully in

                 compliance with the law;

               d) Order Defendant to retain a qualified consultant acceptable to Plaintiff

                  (“Mutually Agreed Upon Consultant”) who shall assist it in improving the

                  accessibility of its electronic documents, so they are accessible to

                  individuals with visual disabilities who require those electronic documents

                  to be in accessible format or provided in HTML format;

          e)     Order Defendant to engage a (mutually agreed upon) Consultant to perform

                 an automated accessibility audit on a periodic basis to evaluate whether

                 Defendant‟s electronic documents to be accessible to individuals with visual

                                               28
Case 1:19-cv-22959-JLK Document 1 Entered on FLSD Docket 07/17/2019 Page 29 of 29



                   disabilities who require those documents to be in accessible format or

                   provided in HTML format;

           f)      award damages in an amount to be determined at trial;

           g)      award Plaintiffs‟ reasonable litigation expenses and attorneys‟ fees; and

           h)      award such other and further relief as it deems necessary, just and proper.

    Dated this 17th day of July, 2019.

                                         Respectfully submitted,
                                              s/Scott Dinin
                                              Scott R. Dinin, Esq.
                                              Scott R. Dinin, P.A.
                                              4200 NW 7th Avenue
                                              Miami, Florida 33127
                                              Tel: (786) 431-1333
                                              Email: inbox@dininlaw.com

                                              s/Juan Courtney Cunningham
                                              Juan Courtney Cunningham, Esq.
                                              J. Courtney Cunningham PLLC
                                              8950 SW 74th Court, Suite 201
                                              Miami, Florida 33156
                                              Tel: (305) 351-2014
                                              Email: cc@cunninghampllc.com
                                              Counsel for Plaintiff




                                                 29
